Case: 20-61241     Document: 00516430257         Page: 1     Date Filed: 08/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                August 12, 2022
                                  No. 20-61241                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Roberto Daniel Rodriguez Hernandez,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A201 407 332


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Roberto Daniel Rodriguez Hernandez, a native and citizen of
   Honduras, petitions for review of a decision of the Board of Immigration
   Appeals (BIA) dismissing his appeal from a decision of the Immigration
   Judge (IJ) concluding that he was ineligible for asylum, withholding of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61241        Document: 00516430257             Page: 2      Date Filed: 08/12/2022




                                         No. 20-61241


   removal, and protection under the Convention Against Torture (CAT). We
   review the BIA’s decision for substantial evidence, see Zhang v. Gonzales, 432
   F.3d 339, 344 (5th Cir. 2005), and consider the IJ’s decision only to the extent
   it influenced the BIA, see Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
           Challenging only the denial of his claim for asylum,1 Rodriguez
   Hernandez argues, inter alia, that the BIA erred with respect to its
   determination that he failed to establish that “the authorities were unable or
   unwilling to control” his persecutors. Sanchez-Amador v. Garland, 30 F.4th
   529, 533 (5th Cir. 2022) (internal quotation marks and citation omitted).
   Contrary to Rodriguez-Hernandez’s assertions, nothing in the BIA’s opinion
   demonstrates that it applied the wrong legal standard with respect to this
   issue. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 354 (5th Cir. 2002).
   Further, in view of information contained in the country report for
   Honduras, as well as evidence of the police response to the incident in which
   gang members shot Rodriguez Hernandez and other members of his family,
   which shows that the police investigated the crime, substantial evidence
   supports the BIA’s determination that Rodriguez Hernandez failed to show
   that the Honduran government is “unable or unwilling to control” his
   persecutors.      Sanchez-Amador, 30 F.4th at 533.               Because the BIA’s
   determination as to this issue defeats Rodriguez Hernandez’s asylum claim,
   we need not address the other bases for the denial of the claim. See id. at 533;
   8 C.F.R. § 1208.13(b)(1)-(3); see also INS v. Bagamasbad, 429 U.S. 24, 25
   (1976) (“As a general rule courts and agencies are not required to make
   findings on issues the decision of which is unnecessary to the results they
   reach.”).



           1
             Rodriguez Hernandez has abandoned his claims for withholding of removal and
   relief under the CAT by failing to brief them. See Soadjede v. Ashcroft, 324 F.3d 830, 833
   (5th Cir. 2003).




                                               2
Case: 20-61241     Document: 00516430257            Page: 3   Date Filed: 08/12/2022




                                     No. 20-61241


          Rodriguez Hernandez also claims that the BIA violated his statutory
   and due process rights by issuing an adverse decision without providing a
   transcript of the testimony of his brother. Because he has not presented these
   claims to the BIA in a motion to reconsider, they are unexhausted, and we
   lack jurisdiction to consider them. See Martinez-Guevara v. Garland, 27
   F.4th 353, 360 (5th Cir. 2022).
          PETITION FOR REVIEW DENIED IN PART AND
   DISMISSED IN PART.




                                          3